Citation Nr: 0634458	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for carcinoma of the 
larynx, vocal cord, bladder, prostate, colonic polyps, and 
skin lesions, claimed as due to exposure to ionizing 
radiation. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the claims for 
service connection for carcinoma of the larynx, vocal cord, 
bladder, and prostate, colonic polyps and skins lesions as 
result of exposure to ionizing radiation.  The veteran 
perfected a timely appeal of the March 2001 rating action to 
the Board.  

In a December 2003 decision, the Board reopened the veteran's 
claim for service connection for carcinomas of the larynx, 
vocal cord, bladder, and prostate, colonic polyps, and skin 
lesions as a result of exposure to ionizing radiation, and 
remanded the de novo claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 

In October 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

The competent and probative medical and other evidence of 
record does not demonstrate that the veteran's carcinoma of 
the larynx, vocal cord, bladder, and prostate, colonic 
polyps, and skin lesions were manifested to a compensable 
degree within a year of service discharge or are 
etiologically related to any incident of service, to include 
exposure to ionizing radiation.


CONCLUSION OF LAW

Carcinoma of the larynx, vocal cord, bladder, and prostate, 
colonic polyps, and skin lesions were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that as a result of having been exposed 
to ionizing radiation during recreational "truck visits" to 
Nagasaki, Japan with his unit, 72nd Naval Construction 
Battalion (72nd NCB), from September to December 1945 (see 
statements of A.G. and the veteran, received by the RO in 
April and August 2000, respectively), he developed of cancer 
of the larynx, vocal cord, bladder and prostate, colonic 
polyps, and skin lesions.  Thus, service connection is 
warranted for the aforementioned disabilities. 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a March 2005 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim for service connection for 
service connection for carcinoma of the larynx, vocal cord, 
bladder, and prostate, colonic polyps, and skin lesions, 
claimed as due to exposure to ionizing radiation. He was 
asked to submit or identify evidence relevant to his claim, 
including a statement from a doctor (private or VA) 
reflecting that his carcinoma of the larynx, vocal cord, 
bladder, and prostate, colonic polyps, and skin lesions were 
caused by an event(s) that began during service, to include 
exposure to ionizing radiation.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contain in the March 2005 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to service connection 
for carcinoma of the larynx, vocal cord, bladder, and 
prostate, colonic polyps, and skin lesions were caused by an 
event(s) that began during service, to include exposure to 
ionizing radiation.

Although the March 2005 notice required by the VCAA may not 
have been provided until after the initial adjudicated the 
veteran's claim, the timing defect was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In this case, the RO informed the veteran of the latter two 
elements in a May 2006 supplemental statement of the case.  
Thus, the Board finds no prejudice to the appellant in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Regarding VA's duty to assist the appellant's with his claim 
on appeal, service medical records, post-service VA and 
private examination and clinical treatment reports, and 
statements of the veteran and a service comrade have been 
associated with the claims file.  

In addition, pursuant to the Board's December 2003 remand 
directives, VA has fully complied with the procedural 
guidelines of 38 C.F.R. § 3.311 pertaining to ionizing 
radiation claims by obtaining radiation dose estimates from 
the Department of Defense and referring the case to the 
Director of the Compensation and Pension Service, who 
obtained a medical opinion from the Under Secretary for 
Health. Further, the Director of the Compensation and Pension 
Service provided an advisory opinion on the veteran's claim.

The appellant has not reported that any other pertinent 
evidence might be available to support his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126.

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002);  
38 C.F.R. § 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

III.  Analysis

The Board will proceed with its discussion in three parts:  
(1) presumptive service connection under 38 C.F.R. § 3.309(a) 
and (d); (2) radiogenic disease under 
38 C.F.R. § 3.311; and (3) Combee considerations.

1.  38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 
38 C.F.R. § 3.309(a).  The service medical records include no 
complaints, findings or diagnoses concerning the veteran's 
larynx, vocal cord, bladder, and prostate, colonic polyps, or 
skin.  There is also no evidence that the veteran's cancer of 
the larynx, vocal cord, bladder, and prostate, colonic 
polyps, and skin lesions were present during his service.  
Further, the evidence does not show, nor does the veteran 
contend, that his cancer of the larynx, vocal cord, bladder, 
and prostate were present to a compensable degree within one 
year after service discharge in January 1946.  Rather, post-
service private medical records show that the veteran's 
cancer of the bladder, larynx and vocal cord, and prostate 
were initially diagnosed in 1970, 1987 and 1991, 
respectively.  (Parenthetically, the Board observes that the 
first post-service medical evidence of non-cancerous skin 
lesions and colonic polyps was in 1989 and 1994, 
respectively).  

Absent evidence of cancer of the larynx, vocal cord, bladder, 
and prostate until many years after service, the Board finds 
that the presumptive provisions for malignant tumors of 38 
C.F.R. § 3.309(a) are not for application.

In addition, as cancer of the larynx, vocal cord, bladder, 
colonic polyps, skin lesions and prostate are not diseases 
within the purview of 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the veteran's claims that his 
cancer of the larynx, vocal cord, bladder, and prostate, 
colonic polyps, and skin lesions are due to in-service 
radiation exposure.

2.  38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's cancer of the larynx, vocal cord, bladder, and 
prostate, colonic polyps, and skin lesions are related to his 
exposure to ionizing radiation in service.  As was outlined 
earlier, all cancers are radiogenic diseases under 38 C.F.R. 
§ 3.311, the provisions of which have been reviewed above and 
will not be repeated.  The veteran contends that he was 
exposed to ionizing radiation at Nagasaki, Japan from 
September to December 1945.  

The Board has reviewed all of the evidence of record.  The RO 
first obtained radiation dose information for the veteran in 
April 1996.  In an April 1996 letter to VA, the Defense 
Nuclear Agency (DNA) indicated that the veteran had served in 
the 72nd Naval Construction battalion (72nd NCB) from August 
23, 1945 through November 30 or December 2, 1945.  He was 
discharged from naval service on January 5, 1945.  DNA 
reported that naval historical records indicated that the 
72nd NCB, embarked in USS STARLIGHT (AP 175), departed Guam, 
Mariana Islands, on October 16, 1945, arrived at Sasebo, 
Kyushu, Japan (approximately 30 miles from Nagasaki and 180 
miles from Hiroshima) on October 22.  The 72nd NCB 
disembarked from USS STARLIGHT on October 28 and remained in 
the Sasebo, area until "inactivated" on December 29, 1945.  
It was the conclusion of the DNA that naval historical 
records did not document that the veteran was present with 
American occupation forces in Hiroshima and Nagasaki, Japan 
because available records placed him no closer than 30 miles 
from Nagasaki.  

In a May 2000 letter to VA, the Defense Threat Reduction 
Agency (DTRA) reported that in reviewing the veteran's 
Nuclear Test Personnel Review (NTPR) file, as well as the 
unit histories and other documents pertaining the activity of 
the 72nd NCB during its service in Japan, there was no 
mention of any activity involving the transportation of 
battalion personnel in any capacity in Nagasaki.  Thus, 
without such documentation that is indicative of said 
activity, they were unable to confirm the veteran's presence 
in Nagasaki, Japan.  Thus, the information pervaded by the 
DNA in their April 1996 letter remained current.  

In a January 2001 letter to the RO, the Naval Doseimetry 
Center (NDC) indicated that a computer registry search of all 
Navy and Marine Corps personnel that had been exposed to 
ionizing radiation since 1947 did not contain any references 
to the veteran.  The NDC forwarded the RO's request to DTRA.

In a December 2003 remand, the Board noted that under the 
provisions of 38 C.F.R. § 3.311(a)(4)(i), if military records 
do not establish presence at, or absence from, a site at 
which exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  Thus, for 
purposes of 3.311, the Board conceded the veteran's visit to 
ground zero.  In its remand directives, the Board requested 
that the RO obtain dose data in accordance with 3.311.  

In a September 2005 letter, DTRA notified VA that because 
there was no evidence of record to show that the veteran's 
colon polyps and skin lesions were cancerous, that they would 
only provide radiation doses for the appellant's carcinomas 
of the larynx, vocal cord, bladder and prostate.  

Thereafter, in a January 2006 letter to VA, DTRA stated that 
they were unable to confirm that the veteran had participated 
as a member of the American occupational forces in Japan 
following World War II.  However, and in accordance with the 
Board's December 2003 remand directives, they provided a dose 
estimate based on the assumption that the veteran was present 
in the VA-defined Nagasaki area during the second week of 
November 1945.  

Also provided by DTRA in their January 2006 letter was the 
veteran's combined external gamma and internal doses of 
radiation to the larynx, vocal cords, bladder, and prostate 
from the inhalation and ingestion of contaminants, which were 
noted as follows:  (1) Total external gamma dose of 0.014 rem 
with an upper bound total eternal gamma dose of 0.042 rem; 
(2) internal committed dose of the larynx and vocal cords of 
0.006 rem with an upper bound committed dose to the larynx 
and vocal chords of 0.06 rem; (3) internal committed dose to 
the bladder and prostate of 0.002 rem with an upper bound 
committed dose to the bladder and prostate of 0.02 rem; (4) 
combined total larynx and vocal chords dose of 0.02 rem 
(which included the contribution of the external gammas dose 
component) with an upper bound combined totally larynx and 
vocal chord dose of 0.012 rem; and (5) combined total bladder 
and prostate dose of 0.016 rem (which included the 
contribution from the external gammas dose component) with an 
upper bound combined total bladder and prostate dose of 0.062 
rem.  The veteran indicated that the aforemtioned dose 
estimates were reasonable and that he did not have any 
further information to provide. 

In late April 2006, in accordance with the provisions of 38 
C.F.R. § 3.311, the RO forwarded the case to the Under 
Secretary for Benefits, that is, the Director of the 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's cancer of the larynx, vocal cord, 
bladder, and prostate and his exposure to ionizing radiation 
in service.  In that request, the Under Secretary for 
Benefits provided information concerning the dose assessment 
for the veteran, his age at exposure , his family history 
(i.e., the veteran's father and brother were diagnosed with 
throat cancer and leukemia, respectively), his smoking and 
employment history (i.e., the veteran smoked a pack of 
cigarettes a day from 1943 to 1959 and was employed as a tool 
and die maker for forty years for a corporation), as well as 
the time-lapse between exposure and initial diagnosis of the 
cancer of the larynx, vocal cord, bladder, and prostate. 

In an April 2006 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded to the opinion 
request.  Considering scientific literature and citing to an 
excerpt of a book concerning the medical effects of ionizing 
radiation, he observed that the sensitivity of the larynx to 
radiation carcinogenesis appeared to be relatively low and 
that no significant excess of such cancer had been found in 
Japanese A-bomb survivors or other populations exposed to 
doses in the range below 100 rads.  He stated that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's cancer of the 
larynx and vocal cord.  

In accordance with guidance on using the NIOSH IREP, he used 
the cancer model for "other respiratory," and based on 
upper bound dose estimates, the computer software calculated 
a 99th percentile value for the probability of causation of 
0.04 percent.  

With regards to the veteran's cancer of the bladder, The 
Chief Public Health and Environmental Hazards Officer 
indicated that it was considered to have a moderate 
comparative susceptibility to radiation induced cancer and 
that the strength of the evidence linking bladder cancer 
induction to radiation exposure was felt to be convincing.  
Once again, he used the NIOSH IREP to estimate the likelihood 
that exposure to ionizing radiation was responsible for 
cancer of the bladder.  

Based on upper bound dose estimates, the computer software 
calculated a 99th percentile value for the probability of 
causation of 0.06 and 0.07 percent, depending on whether the 
dose entered was acute or chronic.  Regarding the veteran's 
cancer of the prostate, and in accordance with guidance on 
using the NIOSH IREP, he used the cancer model for all male 
genitalia, and based on upper bound dose estimates, the 
computer software calculated a 99th percentile value for the 
probability of causation of 0.05 percent.  

The Chief Public Health and Environmental Hazards Officer 
concluded that, in light of the above, it was his opinion 
that it was unlikely that the veteran's cancer of the larynx, 
vocal cord, bladder, and prostate could be attributed to 
exposure to ionizing radiation in service.  He further opined 
that a medical opinion regarding the possible relationship 
between radiation exposure and the other diseases cited n the 
Under Secretary for Benefits' memorandum (i.e., colonic 
polyps and skin lesions) was deferred until radiation doses 
to these sites were provided.  

He also noted that, according to Table 7 of the NIOSH IREP 
technical documentation report, the following primary sites 
should be considered for a neoplasm of an unknown primary 
site with a secondary site involving a lymph node of a lower 
limb: (1) rectum, rectosigmoid junction, and anus; (2) 
trachea, bronchus, and lung; and (3) malignant melanoma o the 
skin.  He stated that penis and other male genital organs 
were evaluated with the prostate.  

In a May 2006 memorandum titled, "Advisory Opinion-Radiation 
Review Under 
38 C.F.R. § 3.311", the Director, Compensation and Pension 
Service (Under Secretary for Benefits) considered the medical 
opinion from the Under Secretary for Health. The Under 
Secretary for Benefits stated that as a result of the medical 
opinion from the Under Secretary for Health and following 
review of evidence in its entirety, it was her opinion that 
there was no reasonable possibility that the veteran's cancer 
of the larynx, vocal cord, bladder, and prostate resulted 
from radiation exposure in service.  

Thereafter, the RO continued its denial of the claim, and the 
appeal is now before the Board.  Thus, the question that must 
be answered by the Board is whether there is a nexus between 
the veteran's cancer of the larynx, vocal cord, bladder, and 
prostate, colonic polyps, and skin lesions, all of which were 
diagnosed decades after his discharge from service in January 
1946, and his exposure to ionizing radiation.  The question 
presented in this case is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, the only competent probative evidence 
associated with the claims file concerning a nexus between 
the veteran's radiation exposure and his cancer of the 
larynx, vocal cord, bladder, and prostate is that from the VA 
Chief Public Health and Environmental Hazards Officer, who is 
a physician.  His opinion, which is based on consideration of 
the upper bound radiation dose estimates for the veteran, is 
squarely against the claim.  

While the Board notes a September 2000 opinion of the 
veteran's oncologist, D. R. D., D.O.--wherein he concluded 
that the veteran's presence following the bombing in Japan 
played a role in his development of squamaous cell carcinoma 
of the lymph nodes--Dr. D. did not relate the specific 
cancers at issue, i.e., carcinoma of the larynx, vocal cord, 
bladder, and prostate, to the aforementioned in-service 
radiation exposure.  (Parenthetically, the Board observes 
that by a June 2002 rating action, the RO denied service 
connection for cancer of the lymph nodes.  

As the veteran did not appeal the June 2002 rating action, 
all references to cancer herein do not include carcinoma of 
the lymph nodes).  In any event, Dr. D. did not review the 
veteran's claims file, to include the findings of DTRA and 
the VA Chief Public Health and Environmental Hazards Officer, 
nor did he buttress his cursory conclusion with sound medical 
principles and reasoning.  In contrast, the May 2006 advisory 
opinion of the Under Secretary for Benefits considered the 
evidence in its entirety, including the dose estimate and 
time lapse between exposure and onset of the appellant's 
cancer of the larynx, vocal cord, bladder, and prostate and 
concluded there is no reasonable possibility that the 
aforementioned cancers resulted from radiation exposure in 
service.

Thus, taking into consideration the provisions of 38 C.F.R. § 
3.311, the Board finds that the preponderance of the evidence 
is against the veteran's claim.



3.  Combee considerations

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the veteran has not presented, nor does the 
record reveal, any other potential theory for a grant of 
service connection for his cancer of the larynx, vocal cord, 
bladder, and prostate, colonic polyps, and skin lesions.  As 
was discussed earlier, the Board has found the preponderance 
of the evidence to be against the veteran's proposition that 
his cancer of the larynx, vocal cord, bladder, colonic 
polyps, and skin lesions are etiologically related to 
radiation exposure sustained during service.  The veteran has 
presented no other relevant evidence than that discussed 
above, and the evidence that has been obtained under VA's 
duty to assist is, as discussed above, is against the claim.

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's cancer of the larynx, vocal cord, bladder, and 
prostate, colonic polyps, and skin lesions were present until 
decades after his discharge from service or that they are 
etiologically related to any incident of service, to include 
exposure to ionizing radiation.  The Board therefore 
concludes that the veteran's cancer of the larynx, vocal 
cord, bladder, and prostate, colonic polyps, and skin lesions 
were not incurred in or aggravated by service, nor may they 
be presumed to have been incurred therein.

Although the veteran has expressed his opinion that his 
cancer of the larynx, vocal cord, bladder, and prostate, 
colonic polyps, and skin lesions are attributable to his 
exposure to radiation during service, lay persons such as the 
veteran are not competent to render opinions concerning 
medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for cancer of 
the larynx, vocal cord, bladder, and prostate, colonic 
polyps, and skin lesions, claimed as due to exposure to 
ionizing radiation must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 


ORDER

Service connection for carcinoma of the larynx, vocal cord, 
bladder, and prostate, colonic polyps, and skin lesions, 
claimed as due to exposure to ionizing radiation is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


